Citation Nr: 9916537	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 16, 1990, 
for the grant of service connection for multiple sclerosis.

(The issue of whether there was clear and unmistakable error 
in a January 1987 Board decision denying service connection 
for multiple sclerosis, which was affirmed by a September 
1987 Board reconsideration decision, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The Honorable Robert J. Dole, 
Esq.


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) determined that an effective date earlier than 
November 16, 1990, was not warranted for the grant of service 
connection for multiple sclerosis.  In a Joint Motion for 
Remand and for Stay of Further Proceedings, the veteran's 
attorney and the General Counsel of the Department of 
Veterans Affairs (VA) moved the Court of Appeals for Veterans 
Claims (then known as the Court of Veterans Appeals) 
(hereinafter, "the Court") to vacate the January 1997 Board 
decision and remand the matter for readjudication.  In a 
January 1998 Order, the Court granted the motion.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  In a January 1987 decision, the Board determined that 
service connection was not warranted for multiple sclerosis 
because the evidence did not demonstrate that multiple 
sclerosis had been present in service or within the seven-
year period immediately following service.

3.  In a September 1987, reconsideration decision, an 
expanded panel of the Board determined that the Board's 
January 1987 decision was without obvious error warranting 
revision and again denied entitlement to service connection 
for multiple sclerosis.

4.  Communications submitted to VA by or on behalf of the 
veteran after January 1987 and before May 1989 evinced an 
intent to seek the revision of the Board's 1987 decisions 
based on obvious error, rather than an intent to apply to 
reopen the veteran's claim for benefits.

5.  In a May 1989 letter to VA, the veteran did not identify 
a benefit that he wished to seek and did not indicate that he 
wished to apply for VA benefits.

6.  In a statement received by the RO on September 8, 1989, 
the veteran stated that he wished to "reopen my case . . . 
and would like to be represented at the Court."

7.  On November 16, 1990, the veteran, through his 
representative, filed a claim for service connection for 
multiple sclerosis.

8.  In a January 1993 decision, the Board reopened the 
veteran's claim and granted service connection for multiple 
sclerosis.

9.  In a January 1993 rating decision, the RO assigned an 
effective date of November 16, 1990, for the award of service 
connection for multiple sclerosis.

10.  It is as likely as not that the veteran's statement, 
received by the RO on September 8, 1989, indicated an intent 
to reopen his claim for service connection for multiple 
sclerosis.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1989, for 
the grant of service connection for multiple sclerosis have 
been met.  38 U.S.C.A. §§ 5108, 5110, 7104(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.155 (1987) (amended as of 
September 1, 1989); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

I.  Factual Background

While not directly pertinent to the determination as to the 
assignment of the proper effective date in this case, a 
review of the factual background of the issue of entitlement 
to service connection for multiple sclerosis demonstrates the 
underlying complexity of the case.

Reserve officer training candidate medical records reflect 
findings of myopia in 1963 and 1964.  In February 1967, the 
veteran complained of frequent or severe headaches and 
recurrent back pain.  In April 1967, the veteran complained 
of mild low back pain that was associated with mild numbness 
of the legs.  A neurological examination yielded normal 
results.

Service medical records reveal that the veteran complained of 
low back pain and intermittent numbness in the right hand in 
May 1968.  The numbness of the hand increased when the 
veteran moved his head forward.  Spina bifida occulta at C7 
was diagnosed.  Records dated in 1969 reflect complaints of 
neck pain, leg pain, and knee pain.  Upon discharge 
examination in February 1970, the veteran complained of a 
history of back pain, headaches, and an episode of dizziness.  
A clinical evaluation revealed myopia.

The post-service medical records reveal that the veteran 
complained of sensitivity to light in May 1970.  In July 
1972, he reported that bright lights caused his eyes to burn.  
In June 1975, he complained of intermittent soreness in the 
left hip and thigh.  In May 1977, the veteran reported that 
he was unable to focus quickly.  In January 1981, it was 
noted that the veteran's problems included chronic low back 
pain and choking on saliva.

The veteran filed a claim for service connection for low back 
pain and numbness of the legs in September 1982.  In a 
November 1982 rating decision, the RO denied the claim for 
service connection for spina bifida occulta.

Private medical records reveal that the veteran complained of 
a clumsy walk and difficulty writing in January 1985.  A 
physician opined that a slow demyelinating process might be 
present.  In May 1985, motor coordination problems were 
observed.  A physician opined that the veteran was most 
likely suffering from a cerebral degenerative disorder and 
not from a demyelinating disease such as multiple sclerosis.  
In a June 1985 statement, a physician opined that the 
veteran's April 1984 uncoordinated movement was the only past 
history that could possibly relate to multiple sclerosis.

Following a period of VA hospitalization in June 1985, 
multiple sclerosis was diagnosed.

In June 1985, the veteran informed the RO that multiple 
sclerosis had been diagnosed.  In a September 1985 rating 
decision, the RO denied the veteran's claim for service 
connection for multiple sclerosis.

In a November 1985 letter, a private physician opined that 
past occurrences and complaints, including a 1973 fall from a 
ladder, a 1974 complaint of dull pain in the abdomen and 
back, and a 1981 complaint of choking on saliva, were 
consistent with a diagnosis of multiple sclerosis.

The veteran submitted lay statements from family and friends 
in November 1985 and December 1985.  In their statements, the 
lay witnesses described the veteran's difficulty walking 
during service and shortly after his discharge.

At a December 1985 hearing, the veteran testified that his 
hands had started tingling when he was in service.  He stated 
that his back pain had worsened while he was stationed in 
Vietnam.

In a July 1986 letter, a private physician opined that many 
of the veteran's symptoms and injuries since 1968 "could 
well have been the result of multiple sclerosis."

In a September 1986 letter, a private neurologist observed 
that the earliest medical evidence of neurologic 
abnormalities dated back to 1968, when the veteran had 
experienced numbness in his right hand.  The neurologist 
opined that the medical evidence demonstrated within 
reasonable medical certainty that the veteran had multiple 
sclerosis in 1968 and that intermittent neurologic signs of 
multiple sclerosis had recurred since that time.

In a January 21, 1987 decision, the Board determined that 
service connection was not warranted for multiple sclerosis 
because the evidence did not demonstrate that multiple 
sclerosis had been present in service or within the seven-
year period immediately following service.

The veteran submitted a letter to the Chairman of the Board 
in February 1987, in which stated that he believed that "a 
grave injustice" was committed in denying him entitlement to 
service connection for multiple sclerosis.  He noted, in 
essence, that the conclusion that sensitivity to light was 
not an early symptom of multiple sclerosis was incorrect, as 
reflected by his neurologist, other multiple sclerosis 
patients and "the enclosed artical [sic]."  He concluded as 
follows: "I feel that such an error in fact merits a 
reconsideration."  In conjunction with the letter, the 
veteran forwarded a copy of the "Discussion and Evaluation" 
and "Finding of Fact" portions of the Board's January 1987 
decision, copies of medical records that had been associated 
with the claims file prior to the Board's January 1987 
decision, and an article from a National Multiple Sclerosis 
Society newsletter pertaining to vision problems in multiple 
sclerosis patients.  

Two days after receiving the veteran's letter, the Chairman 
received a letter from the veteran's mother in which she 
reported that veteran had walked unsteadily, experienced 
exhaustion and other difficulties after leaving service.

In a letter dated April 1987, the Chairman informed the 
veteran that the Board would reconsider its January 1987 
decision.  It was noted that the veteran and his 
representative were permitted to present additional argument 
within a 60-day period from the date of the letter.

Subsequently, the veteran submitted additional letters to the 
Board, which were received in May 1987 and June 1987.  In the 
May 1987 letter, the veteran stated that he hoped that the 
article that he had submitted from a National Multiple 
Sclerosis Society newsletter, pertaining to vision problems 
in multiple sclerosis patients, would help those individuals 
reviewing his case to become more knowledgeable about 
multiple sclerosis, which was initially difficult to 
diagnose.  He requested that the Chairman share the 
information with the other Board members.  In conjunction 
with a June 1987 letter to his representative concerning his 
eye symptomatology, which was also forwarded to the Chairman, 
the veteran attached duplicate copies of evidence that had 
been associated with the claims file previously, along with a 
pamphlet from the National Multiple Sclerosis Society 
entitled, "What everyone should know about Multiple 
Sclerosis." 

In June 1987, a copy of a letter that the veteran had written 
to the President of the United States in May 1987 was 
associated with the claims file.  In the letter, the veteran 
noted that, "I have gone through the VA appeal process only 
to be denied.  Recently I have been awarded a reconsideration 
by the VA because of errors they made."

The veteran's representative presented an "Informal Hearing 
Presentation," dated June 2, 1987, to the Board.  This 
document presented written argument to the Board on behalf of 
the veteran.  The document indicates the following: 
"Question at Issue: Reconsideration of a BVA decision dated 
January 21, 1987, denying entitlement to service connection 
for multiple sclerosis."  The representative, in pertinent 
part, argued that the Board had failed to recognize the 
significance and/or importance of the veteran's early eye 
complaints. 

With a letter received on June 16, 1987, addressed to the 
Chairman of the Board, the veteran enclosed a copy of a 
pamphlet entitled "What Everyone Should Know About Multiple 
Sclerosis," by the National Multiple Sclerosis Society.  He 
indicated that the pamphlet showed how multiple sclerosis 
symptoms may vary greatly, that he had highlighted those that 
he had experienced and "can be shown to have originated" in 
service or in the presumptive period.  He concluded by 
stating, "I hope that this will add to your understanding of 
M.S."

In a letter received on June 29, 1987, the veteran stated 
that he felt that his representative had done a fine job 
representing his case, but that he wished to direct the 
Board's attention to several other details noted in his 
records.  In addition, he requested that the Board members 
review a fact sheet from the Multiple Sclerosis Society.  He 
also enclosed a copy of his representative's written 
argument.

On September 11, 1987, an expanded panel of the Board issued 
a reconsideration decision denying entitlement to service 
connection for multiple sclerosis.  In that decision, the 
Board concluded, in pertinent part, that the January 1987 
decision that denied service connection for multiple 
sclerosis represented "the correct application of governing 
laws and regulations to the facts shown by the evidence then 
of record and [did] not involve obvious error."  

In a January 1988 letter to the Chairman of the Board, the 
veteran's mother noted that her son had been "turned down 
more than once."  She asked, "Will you reconsider his case 
and help him . . ."

In February 1988, the Chairman wrote to the veteran in 
response to the letter received from the veteran's mother.  
The Chairman noted that, in the mother's letter, 
"[r]econsideration of our September 11, 1987, decision was 
requested."  The veteran was advised that he could request 
further reconsideration of his case at any time.  In 
addition, the Chairman wrote "[o]ur prior decisions do not 
preclude you from reopening your claim.  This can only be 
done on the basis of new and material evidence which first 
has to be submitted to the [RO]."  The Chairman encouraged 
the veteran to contact the RO for further guidance concerning 
his claim.

In a May 1989 letter to the RO, the veteran requested a copy 
of his records "for my disability case."  In a statement 
received by the RO on September 8, 1989, the veteran 
contended that physicians' statements of record indicated 
that he had been suffering from multiple sclerosis symptoms 
before the end of the seven-year presumptive period.  He 
stated, "I would like to reopen my case . . . and would like 
to be represented at the Court of Veterans Appeal [sic]."  
In a follow-up letter of September 1989, he again requested 
to be heard by the Court.  In response to the veteran's 
letters, the RO provided the veteran with information 
pertaining to the Court.

In a December 1989 letter, the veteran informed the RO that 
the issues he was raising were a series of "error[s] in 
fact," and "error[s] in law." 

In a March 1990 Order, on consideration of the appellant's 
Notice of Voluntary Dismissal, the Court dismissed the 
veteran's appeal for lack of jurisdiction.

On November 16, 1990, the veteran, through his 
representative, filed a claim for service connection for 
multiple sclerosis.  In conjunction with his claim, he 
submitted documents that were of record prior to the Board's 
January 1987 decision, a page from a text concerning multiple 
sclerosis, and documents pertaining to his request that the 
service department correct errors in his service medical 
records.

Later that month, the veteran submitted additional evidence, 
including duplicate medical and other evidence, a June 1990 
letter from the veteran's brother, and medical articles and 
text excerpts.

In December 1990, the veteran, through his representative, 
submitted duplicate service medical records, a letter from a 
former supervisor, information from medical abstracts, a 
letter from a former professor who had observed the veteran's 
legs collapse following a 1976 class, the results of 
September 1990 X-rays of the lumbar spine, and letters from 
the veteran's private neurologist.  In an August 1990 letter, 
the neurologist opined that the veteran had had multiple 
sclerosis in service, that it could only have been aggravated 
by Vietnam service, and that the finding of spina bifida in 
service was "questionable."  In an October 1990 letter, the 
neurologist noted that veteran's 1968 X-rays had revealed no 
evidence of spina bifida occulta.  The neurologist suggested 
that the veteran's symptoms may have confused an evaluator 
into believing that the veteran's multiple sclerosis had 
actually been spina bifida occulta.

In February 1991, the veteran submitted an information sheet 
pertaining to common eye disorders in multiple sclerosis, 
along with duplicate medical evidence.  In March 1991, the 
veteran submitted duplicate medical records and a copy of a 
letter that he had written to his mother in service in which 
he mentioned that he was tired.

In conjunction with his June 1991 substantive appeal, the 
veteran submitted a copy of a May 1991 letter from the Chief 
of the Neurology Service at a VA Medical Center (VAMC).  The 
neurology Chief opined that the following medical records 
documented with reasonable medical certainty that multiple 
sclerosis had had its onset in service:  the 1968 clinical 
records indicating the presence of Lhermitte's sign, 
manifested by a numbness in the hand when the veteran lowered 
his head; 1970 medical notes reflecting complaints of eye 
sensitivity to bright light; and a medical report from a 
former employer documenting the veteran's eye sensitivity to 
bright light and difficulty in standing and bearing weight.

The veteran submitted further evidence in 1991, including 
duplicate medical records, an article pertaining to orthotics 
from a multiple sclerosis periodical, and an additional 
letter from his private neurologist.  In the September 1991 
letter, the neurologist opined that the soreness and weakness 
of the knees and legs that the veteran had experienced in 
1969 had constituted secondary effects of multiple sclerosis.

In December 1992, an independent medical expert in neurology 
responded to the Board's request for an opinion with respect 
to the onset of the veteran's multiple sclerosis.  After 
reviewing the medical evidence, the expert placed particular 
emphasis on the service medical records in concluding that it 
was established beyond any reasonable doubt that the veteran 
had displayed symptoms of multiple sclerosis during his 
period of active service from May 1968 to March 1970.

In a January 1993 decision, the Board determined that the 
August 1990 opinion of the private neurologist, the May l991 
opinion of the VAMC Chief of the Neurology Service, and the 
December 1992 independent medical expert's opinion were new 
and material evidence to reopen the veteran's claim for 
service connection for multiple sclerosis.  The Board 
concluded that, based on all of the evidence of record, "in 
particular the appellant's service medical records, his post 
service medical records, and the opinions of three 
physicians, including the independent medical expert," 
service connection was warranted for multiple sclerosis.  The 
Board observed that the evidence demonstrated that 
symptomatology attributable to multiple sclerosis had existed 
during service.

In a January 1993 rating decision, the RO implemented the 
Board's decision.  The RO observed that the veteran had 
reopened his claim by submitting medical evidence on November 
16, 1990, and that the Board had granted service connection 
for multiple sclerosis on the basis of a medical opinion 
dated December 8, 1992.  The RO assigned a 30 percent 
evaluation for multiple sclerosis, effective from November 
16, 1990.  In a May 1993 rating decision, the RO assigned a 
100 percent evaluation for the complications of the veteran's 
multiple sclerosis, effective from November 16, 1990.


II.  Analysis

The pertinent laws and regulations are described below:

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for multiple sclerosis on a 
presumptive basis, if manifested to a compensable degree 
within seven years following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and, if it is, whether it provides a new 
factual basis for allowing the claim.  38 C.F.R. § 19.194 
(1987) (recodified at 38 C.F.R. § 20.1105 as of September 1, 
1992).

Decisions by a section of the Board shall be made by a 
majority of the members of the section.  The decision of the 
section is final unless the Chairman orders reconsideration.  
If the Chairman orders reconsideration in a case, the case 
will be heard by an expanded section of the Board, whose 
decision shall constitute the final decision of the Board.  
38 U.S.C.A. § 4003 (a), (b) (1982) (subsequently amended and 
recodified as 38 U.S.C.A. § 7103).

Reconsideration of an appellate decision may be accorded at 
any time by the Board of Veterans [sic] Appeals on request by 
the appellant or his/her representative or on the Board's own 
motion upon allegation of obvious error of fact or law . . . 
38 C.F.R. § 19.185(a) (1985).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110.  When a claim is reopened with new and 
material evidence consisting of other than service department 
records, after a final disallowance, the effective date of 
service connection is the date of VA receipt of the 
application to reopen or date entitlement arose, whichever is 
later.  Id.; 38 C.F.R. § 3.400 (q), (r).

At the outset, it is noted that, under the current law, the 
Chairman's grant of reconsideration vitiates the Board 
decision being reconsidered, and the panel decision on 
reconsideration replaces that decision as the final decision 
on the merits.  See 38 U.S.C.A. § 7103 (West 1991 & Supp. 
1999), VAOPGCPREC 89-90 (August 27, 1990), VAOPGCPREC 70-91 
(October 15, 1991), See, e.g., Cerullo v. Derwinski, 1 
Vet.App. 195 (1990).  In accordance with the practice and 
procedures in effect in 1987, reconsideration in this case 
was granted for the sole purpose of determining whether there 
was obvious error of fact or law in a prior Board decision.  
In making this determination, the Board, with limited 
exceptions, was limited to the review of the evidence that 
was of record at the time of the decision being reconsidered.  
38 C.F.R. § 19.187(a) (1985).  Aside from these differences, 
then as now, a reconsideration decision represents a final 
decision as to entitlement to the benefit at issue.  See 
38 U.S.C. § 4003 (1982), 38 C.F.R. § 19.185 (1985).  
Therefore, the award of service connection for multiple 
sclerosis may not be made effective at a date earlier than 
September 11, 1987, absent a finding of clear and 
unmistakable error in the Board's final decision of that 
date.  (A finding of clear and unmistakable error in the 
January 21, 1987, would necessarily require a finding of such 
error in the September 1987 reconsideration decision.)  

The veteran contends that an effective date prior to November 
16, 1990, is warranted for the grant of service connection 
for multiple sclerosis because he attempted to reopen his 
claim on an informal basis prior to that date.  He argues 
that his correspondence with the Board after the January 1987 
decision, which included the submission of new evidence as 
early as February 1987, should be deemed an informal claim or 
a series of informal claims.  He further maintains that 
materials that he submitted to VA after September 1987 
reflect a continuous intent to reopen his claim.

A specific claim in the form prescribed by the Administrator 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1987) (amended to reflect "Secretary" rather 
than "Administrator" as of September 1, 1989).  A "claim" 
or "application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (1987) (unchanged since 1987).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Veterans Administration, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting a 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (1987) (amended to reflect "Department 
of Veterans Affairs" rather than "Veterans Administration" 
as of September 1, 1989).

For a reopened claim, the effective date of a grant of 
compensation may not be made effective before the date of VA 
receipt of the application to reopen or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (q), (r).

The effective date issue then turns on whether the 
communications received by or on behalf on the veteran, 
subsequent to the January 1987 Board decision through 
November 16, 1990, constituted an "informal claim."  If any 
such communications are determined to be an "informal 
claim," as VA had not furnished the veteran with an 
application for a formal claim, the date of receipt of such 
communication would be the date of claim for effective date 
purposes.

An informal claim must evince an "intent to apply for . . . 
benefits."  38 C.F.R. § 3.155 (1987).  In order to discern 
whether this was the intent of the various communications 
received by and on behalf of the veteran during this period, 
it is necessary to carefully examine the content of the 
communications and the context in which they were submitted.  
In order to fully consider the context of these 
communications, those communications received during the 
interim between the January 1987 and the September 1987 Board 
decisions will first be reviewed.

The end result of a favorable determination of either a 
reopened claim or a decision on reconsideration would be an 
award of benefits (albeit generally with differing effective 
dates).  Surely any submission intended to reopen a claim or 
to obtain favorable reconsideration manifest an intent to 
obtain VA benefits.  However, the two processes are 
distinguishable as separate under the law.  An attempt to 
reopen a claim is, in essence, a reapplication for benefits.  
It must be based on new and material evidence and must be 
adjudicated in the first instance by the agency of original 
jurisdiction.  See 38 C.F.R. § 3.151(a), 3.155, 3.156 (1985).  
A motion for reconsideration (and, under the law then in 
effect, argument submitted after such motion has been 
granted) is an attempt to revise an existing final decision 
of the Board.  During the relevant time period, 
reconsideration was covered by 38 U.S.C. § 4003 (1982), and 
pertinent provisions of the Board's Rules of Practice, then 
codified at Part 19 of 38 C.F.R. 

Under the applicable law and regulations, a ruling on a 
motion for reconsideration may be made only by Board's 
Chairman and, should the motion be granted, a decision on 
reconsideration may be issued only by an expanded section of 
the Board.  See 38 U.S.C. § 4003 (1982), 38 C.F.R. § 19.185 
(1985).  Revision of a final Board decision on the basis of 
obvious error could not be made at the RO level at that time 
or subsequently.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  To prevail on reconsideration at that time would 
require a determination that a previously final Board 
decision contained obvious error warranting revision.  Hence, 
communications addressed to the Board, and particularly to 
the Chairman, rather than the RO, may evidence an intent to 
seek reconsideration or revision of a final Board decision, 
rather than to reopen a claim and, in essence, reapply for 
benefits.

From this perspective, it is concluded that the 
communications submitted by and on behalf of the veteran in 
1987 did not evince an intent to "apply" for benefits, that 
is, reopen the claim for service-connection for multiple 
sclerosis that was denied by the Board in January 1987.  
Rather, they disclose a clear intent to seek reconsideration 
of the Board's January 1987 decision based on allegations of 
obvious error in that decision.  

It is observed that, in his February 1987 letter, which was 
addressed to the BVA Chairman, the veteran specifically 
requested "reconsideration" of the January 1987 Board 
decision.  The various materials submitted in conjunction 
with this letter appear to be offered in support of a motion 
for reconsideration.  Likewise, the veteran's mother's letter 
was submitted to the Chairman in close proximity in time to 
the veteran's letter and, in this context, appears to be 
offered in support of the veteran's motion.  In his letter of 
April 1987, the Chairman granted the motion for 
reconsideration and advised the veteran that he and his 
representative would be afforded a period of 60 days from the 
date of that letter to present additional argument on 
reconsideration.   

The veteran's communications in May1987 and June 1987, were 
received in that 60 day opportunity period and were again 
directed to the Chairman.  (In one case, a copy of a letter 
to his representative was sent by the veteran to the 
Chairman).  In a May 1987 letter, the veteran requested that 
the Chairman "share" the information submitted with the 
other Board members, apparently to educate the Board members 
with respect to the symptoms of multiple sclerosis.

The veteran's June 1987 letter to the President, which is of 
record, reflects that he was aware that his claim was denied 
and that he was "awarded reconsideration by the VA because 
of errors they made."  In June 1987, the veteran's 
representative presented written argument to the Board with 
respect to the specified single issue of reconsideration of 
the January 21, 1987, Board decision denying service 
connection for multiple sclerosis.  The veteran's submission 
to the Chairman in late June 1987, refers to his 
representative's "fine job" in representing his case and 
presents additional argument and submissions to supplement 
that of the representative.

In view of their content and the context in which they were 
submitted, the veteran's letters together with the enclosed 
submissions of various articles and other documents were 
offered for no purpose other than to provide additional 
argument on reconsideration in response to the Chairman's 
April 1987 invitation.  These submissions were intended to 
buttress the veteran's longstanding arguments in support of 
his claim and to dispute the factual premise of the January 
1987 Board decision, rather than to serve as the basis for 
reopening his claim at the RO level.  The veteran indicated 
that he wished to educate the Board members who would be 
deciding his case so that they would conclude that the 
Board's prior determination was erroneous.  While the Board 
on reconsideration was limited to reviewing only the evidence 
of record at the time of the January 1987 Board decision, it 
appears that the submission of these articles and statements, 
some of which not before the Board at the time of its 
decision, was made with the sole intent to persuade the 
reconsideration section of the Board that the January 1897 
decision was erroneous.  Hence, they cannot be considered to 
be an "informal claim" as they do not show an intent to 
apply for benefits. See 38 C.F.R. § 3.155(a) (1987).  Rather, 
they show an intent to present additional argument to 
demonstrate error in the January 1987 Board decision, so that 
the decision would be revised on reconsideration.

In September 1987, the Board on reconsideration denied the 
veteran's entitlement to service connection for multiple 
sclerosis.  In a letter, dated in January 1988, addressed to 
the Chairman, the veteran's mother requested that he 
"reconsider" her son's case.  Like the 1987 communications 
discussed above, this letter appears in its content and in 
the context in which it was submitted as a motion for 
reconsideration, rather than as an application for service 
connection.  Again, it is concluded that the intent of the 
communication was to revise a prior final decision of the 
Board, rather than to apply for a benefit.  Thus, the 
veteran's mother's January 1988 letter did not constitute an 
informal application to reopen the veteran's claim.  See 
38 C.F.R. § 3.155(a).

In a February 1988 letter to the veteran, the Chairman, in 
effect, declined to reconsider either if the final Board 
decisions based on the veteran's mother's letter.  The 
veteran was advised that he could seek reconsideration at any 
time.  The Chairman also noted that the Board's prior 
decisions did not preclude the veteran from reopening his 
claim by submitting new and material evidence to the RO.  He 
advised the veteran to contact the RO for further guidance 
concerning his claim.

In a May 1989 letter to the RO, the veteran requested a copy 
of his records "for my disability case."  The letter lacks 
any language indicative of an intent to apply for VA 
benefits.  Moreover, the veteran did not identify a benefit 
that he wished to seek.  Therefore, his letter did not 
constitute an informal application to reopen the claim for 
service connection for multiple sclerosis.  See 38 C.F.R. 
§ 3.155(a) (1987).

In a statement received by the RO on September 8, 1989, the 
veteran stated, "I would like to reopen my case . . . and 
would like to be represented at the Court of Veterans 
Appeal[sic]."  The RO interpreted the veteran's letter as a 
request for judicial review of the Board's decision in his 
appeal and the RO provided the veteran with information 
pertaining to the Court.  He followed this up with a later 
communication that month, which referred only to seeking 
Court review.  The initial unambiguous communication evincing 
an intent to reopen the veteran's claim for service 
connection for multiple sclerosis was that received by the RO 
on November 16, 1990.  The RO concluded that this was the 
date of the reopened claim and, therefore, the proper 
effective date for assignment of the grant of service 
connection and award of compensation benefits.  

It appears that the RO construed the veteran's September 8, 
1989 statement only as an attempt to seek the judicial review 
of the Board's 1987 decisions based on allegations of error.  
This conclusion has evidentiary support, particularly in 
light of the veteran's follow-up letter that month in which 
he again requested Court review and his December 1989 letter, 
which cited only specific allegations of legal and factual 
error.  However, the Board's inquiry on appeal is not limited 
to whether the RO's decision was supportable by the evidence.  
We are obligated to consider the appeal on a de novo basis 
without regard to the RO's prior interpretation of the 
evidence.  The September 8, 1989 statement, particularly in 
context, shows that the veteran clearly did seek judicial 
review of the prior appellate decisions.  Nonetheless, he 
also specifically stated that "I would like to reopen my 
case."  His attempts to seek judicial review and to reopen 
his claim, while contained in the same document, are not 
mutually exclusive.  In view of our obligation to construe 
matters liberally, it is concluded that it is as likely as 
not that the veteran, in his September 8, 1989 letter to the 
RO, intended to submit an informal application to reopen his 
claim for benefits. 

As it is concluded that the veteran submitted an informal 
application to reopen his claim for service connection for 
multiple sclerosis on September 8, 1989, his application 
remained pending throughout the course of the subsequent 
proceedings that resulted in the Board's January 1993 grant 
of service connection for multiple sclerosis.  Thus, the 
Board concludes that the proper effective date for the award 
of service connection for multiple sclerosis is the date of 
the informal application to reopen the claim, September 8, 
1989.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 
3.400(c).

The Board notes that the veteran has referred to clear and 
unmistakable error (CUE) that he argues was committed by VA 
in conjunction with his claim for service connection for 
multiple sclerosis.  However, in March 1999, he withdrew his 
pending request for adjudication of the issue of alleged CUE 
in Board decisions issued in January 1987 and September 1987 
(the withdrawal of the request is addressed in a separate 
decision).  With respect to any contentions that the RO's 
September 1985 rating decision contained CUE, the Board 
observes that the RO's decision was subsumed by the Board's 
January 1987 and September 1987 decisions.  As a result, as a 
matter of law, no claim of clear and unmistakable error 
under 38 C.F.R. § 3.105(a) exists with respect to the 
September 1985 rating decision.


ORDER

An effective date of September 8, 1989, for the award of 
service connection for multiple sclerosis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

